       Case 1:18-sw-00307-BAM Document 13 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7   IN RE THE SEIZURE OF                                  Case No. 1:18-sw-00307-BAM-1

 8   CITIBANK ACCOUNT NO. 207100082 IN
     THE NAME OF ALL PROFIT                                ORDER REQUIRING THE UNITED
 9   ORGANIZATION, LLC                                     STATES TO SHOW CAUSE WHY IT
                                                           HAS FAILED TO OBEY A COURT
10                                                         ORDER
11                                                         (Doc. No. 11)
12                                                         Case No. 1:18-sw-00308-LJO-BAM-1
13   IN RE THE SEIZURE OF
14   2015 CHEVROLET SILVERADO, vin                         (Doc. No. 43)
     3GCPCREC4FG173943, license pLATE NO.
15   68914H2                                               FOURTEEN (14) DAY DEADLINE

16

17          On April 9, 2020, the Court denied Scorpio Purnell’s motion requesting amendment of the
18   Court’s order granting his motion for return of funds totaling $9,574.45 seized from Citibank
19   Account No. 207100082 (the “Citibank Account”). (Doc. No. 11; Doc. No. 43.) Mr. Purnell’s
20   motion requesting amendment indicated that he had not yet received any of the funds seized from
21   the Citibank Account even though the Court’s October 9, 2019 order required the United States to
22   return the funds to Mr. Purnell care of his wife, Mariah Kidane, within sixty (60) days. (Doc. Nos.

23   3, 6; Doc. Nos. 29, 34.) Accordingly, on April 9, 2020, the Court ordered the United States to file

24   a status report regarding the return of the funds seized from the Citibank Account within thirty

25   (30) days. (Doc. No. 11; Doc. No. 43.) To date, the United States has not filed the required status

26   report or otherwise responded to the Court’s order.

27          Accordingly, the United States is HEREBY ORDERED to SHOW CAUSE in writing

28   within fourteen (14) days of the date of entry of this order why it has failed to comply with the
                                                      1
       Case 1:18-sw-00307-BAM Document 13 Filed 05/15/20 Page 2 of 2

 1   Court’s April 9, 2020 order. The United States may also comply with this order by filing the
 2   required status report.
 3          The Clerk of Court is further directed to file this order in In re the Seizure of Citibank
 4   Account No. 207100082 in the Name of All Profit Organization, LLC, Case No. 1:18-sw-00307-

 5   BAM-1, and in In re the Seizure of 2015 Chevrolet Silverado, VIN 3GCPCREC4FG173943,

 6   License Plate No. 68914H2, Case No. 1:18-sw-00308-LJO-BAM-1.

 7

 8   IT IS SO ORDERED.

 9
        Dated:     May 14, 2020                                /s/ Barbara   A. McAuliffe                _
10                                                        UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
